In re Alexander, George J.; applying for writ of mandamus and supervisory writ; Parish of Orleans, Criminal District Court, Div. “B”, No. 244-258.
Granted. The judgment of the federal district court in the Eastern District of Louisiana indicates that relator’s application was dismissed as “Moot,” "... considering the State’s agreement to have Alexander resentenced before a different state judge for the crime of distribution of heroin for which he was convicted on January 16,1975.... ” Although over one year has passed from the date of that judgment, *448relator still has not been resentenced. As a matter of comity between the federal and state courts, and considering the response of the state, we order relator resentenced within 60 days in the same section of the Criminal District Court, now that the original sentencing judge has been replaced.